DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/CN2018/089831, filed June 4, 2018, which claims priority under 35 USC 119(a)-(d) from Chinese application CN, filed March 2, 2017. Receipt of the priority documents is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) dated February 13, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of the species invention of Group I, claims 1 and 10, drawn to a compound of formula (V) or pharmaceutical composition thereof in the reply filed on August 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Currently, claims 1-11 are pending in the instant application, with claims 2-9 and 11 being withdrawn from consideration under 37 CFR 1.142 as being drawn to a nonelected invention or species.
Claims 1 and 10 read on the elected invention and are under consideration herein.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., Mol. Biosyst., 2010, 6, pp. 410-420. 
Hu et al. teaches the compound 5e which has the structure 
    PNG
    media_image1.png
    255
    429
    media_image1.png
    Greyscale
(see Table 1, p. 412). The prior art compound reads on the instant Formula (V) where R1 is 
    PNG
    media_image2.png
    68
    100
    media_image2.png
    Greyscale
 and R2 is H. Further, with respect to claim 10, Table 1 reports units of molarity for the IC50 values of the anticipatory compound – an indication that a composition of the anticipatory compound was necessarily 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699